It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed and this court finds that on the conceded facts the real estate and the gas contract referred to and described in the pleadings were owned by sáid parties equally, and that an accounting should be made between the parties of the amounts received and paid out in the purchase of the said land and selling any portions thereof and the amounts received and paid out under the said gas contract, each party being credited with the amount paid in by him for either of said causes and charged with the amount received *505by him therefrom and a balance struck of the amounts due to each of the said parties in the said land and contract and proceeds thereof, and it is ordered that this cause be sent to the circuit court to take said accounting in accordance with this finding according to law and enter its decree and judgment accordingly.
Spear, C. J., Davis, Shaucic and Jopinson, JJ., concur. Donahue, J., not participating.